Marshall, Ch. J.,
delivered the opinion of the court, as follows : — Duncan Kennedy, surviving partner of the house of George Stayley & Co., merchants, of New York, jcokqt claims eight boxes of merchandise, part of the cargo of the ship J Frances, as his property. *The invoice is headed—
“ Glasgow, 8th July, 1812.
“ Messrs. George Stayley & Co.
Receive from James Smith.”
A letter from James Smith to George Stayley & Co., in speaking of the goods, terms them “ our goods,” and does not, in any manner, indicate that they are the goods of Stayley & Co. He concludes his letter with saying, “As it is to be hoped the trade will now open, I shall expect your instructions, saying what goods are best suited for the market.” The bill of lading is filled up with the name of George Stayley & Co., “ on account and risk as per invoice.”
There are several letters from George Stayley, in Glasgow, to his father ; but none of them indicate an opinion, that the property of the goods was in George Stayley & Co. The sentence, condemning these goods, must be affirmed.
Sentence affirmed.